TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00474-CV


Pantera Energy Company, Appellant

v.

Railroad Commission of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN103473, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


PER CURIAM
	The parties have filed an agreed motion to abate the appeal for at least 120 days.  We
grant the motion and abate the appeal until January 17, 2003.  The parties are ordered to submit a
status report by January 10, 2003.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Filed:   October 7, 2002
Do Not Publish